     Case: 1:19-cr-00692 Document #: 65 Filed: 07/13/20 Page 1 of 1 PageID #:367

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00692
                                                         Honorable Robert M. Dow Jr.
Jessica Nesbitt
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 13, 2020:


       MINUTE entry before the Honorable Robert M. Dow, Jr: Unopposed motion to
continue status date to July 20 and waive Defendant's appearance [62] is granted. Status
hearing is reset to 7/20/2020 at 9:00 a.m. and will be by telephone. Time under the Speedy
Trial Act is excluded through 7/20/2020 without objection and in the interest of justice.
Counsel should use the Court's toll−free call−in number 877−336−1829, access code is
6963747. Mailed notice (cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
